Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Berghoefer teaches a telescopic column, comprising: a first telescopic element and a second telescopic element movable with respect to one another between a first end position and a second end position, at least one stop and at least one further stop.  The prior art of record does not teach damping means havinq at least one dampinq element, at least one stop and at least one further stop, wherein the at least one dampinq element is movable relative to the at least one stop and the at least one further stop, wherein the at least one dampinq element is confiqured to move into operative contact with the at least one stop and the at least one further stop to slow the relative movement of the first and second telescopic elements or a damper mounted on the second telescopic element, the damper being shiftable between a start an extended start position and as compressed a compressed end position, and wherein the first telescopic element and the second telescopic element are shiftable from a first configuration in which the damper is spaced from the stop and in the extended start position to a second configuration in which the damper contacts the stop and the damper is in the extended start position and a third configuration in which the damper contacts the stop and the damper is in the compressed end position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWFebruary 23, 2021